Citation Nr: 0114050	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
secondary to service-connected psychoneurosis anxiety and 
depression, associated with residuals of a partial gastric 
resection.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental condition, 
on a direct basis.

3.  Entitlement to an increased rating for psychoneurosis 
anxiety and depression, associated with residuals of a 
partial gastric resection currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefits sought.  

The Board notes that the veteran's claim for service 
connection for a dental condition on a direct basis had been 
originally denied by the RO in an August 1956 decision.  
Therefore, the veteran must present new and material evidence 
in order to reopen that claim.  However, he has also raised 
the issue of entitlement to service connection for a dental 
condition, secondary to his service-connected psychoneurosis 
anxiety and depression, associated with residuals of a 
partial gastric resection.  Since that essentially 
constitutes a new claim, new and material evidence is not 
necessary.  Accordingly, the Board has separated the issues 
as noted on the initial page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran's loss of teeth in service was not due to 
combat or other in-service trauma, and he was not a prisoner 
of war.  

3.  In August 1956, the RO denied the veteran's original 
claim for service connection for a dental condition on a 
direct basis, based upon a finding that there was no evidence 
that the veteran lost his teeth due to a combat wound, 
service accident or other trauma; and he was not a prisoner 
of war.  The veteran did not appeal this decision and it 
became final.  

4.  The veteran has not submitted any additional medical 
evidence which shows that he lost his teeth in service due to 
a combat wound, service accident or other trauma; or that he 
was a prisoner of war.  

5.  The veteran's psychoneurosis anxiety and depression, 
associated with residuals of a partial gastric resection is 
characterized by occupational and social impairment with 
reduced reliability and productivity; it is not shown that 
there are deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood.  


CONCLUSIONS OF LAW

1.  Service connection for a dental condition, secondary to 
service-connected psychoneurosis anxiety and depression, 
associated with residuals of a partial gastric resection is 
not warranted.  38 U.S.C.A. § 1712, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. §§ 3.310, 3.381, 17.161 (2000).

2.  The August 1956 decision of the RO that denied the 
veteran's claim for service connection for a dental condition 
on a direct basis is final.  38 U.S.C.A. § 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. §§ 3.104, 20.302 (2000).  

3.  The additional evidence received subsequent to the August 
1956 RO decision is not new and material, and the claim for 
service connection for a dental condition on a direct basis 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 3.156 (2000).  

4.  The criteria for a rating in excess of 50 percent for 
psychoneurosis anxiety and depression, associated with 
residuals of a partial gastric resection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  In this case, all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any outstanding evidence that might aid his claim.  
The RO sent a letter to the veteran in November 1999 advising 
him of the evidence needed to support his claim requesting 
that he submit any additional records available.  However, he 
did not respond.  In addition, he was afforded a VA 
examination in November 1999.  Accordingly, the Board finds 
that VA's duties set forth in the Veterans Claims Assistance 
Act of 2000 have been substantially complied with, and no 
useful purpose would be served by remanding the case back to 
the RO for additional consideration of the new law.  

I.  Service Connection on a Secondary Basis

The veteran is currently claiming entitlement to service 
connection for a dental condition, secondary to his service-
connected psychoneurosis anxiety and depression, associated 
with residuals of a partial gastric resection, for purposes 
of receiving VA outpatient dental treatment.  According to 
the law, veterans are entitled to VA outpatient dental 
services and treatment under limited circumstances. 
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (2000).  

Under current VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.381 (2000).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).  

In the present case, the veteran has not even alleged that 
his dental condition was due to combat or other in-service 
trauma, or that he was a prisoner of war.  In this instance, 
he has claimed that his loss of teeth is due to his service-
connected psychoneurosis anxiety and depression, associated 
with residuals of a partial gastric resection.  However, this 
condition likewise did not result from combat, in-service 
trauma, or prisoner of war status.  As such, the Board finds 
that there is no legal basis upon which to grant the claim.  
Accordingly, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

As suggested by the factual background set out above, 
evidence available to the RO in August 1956 showed that the 
veteran had been given a Class I dental examination upon 
enlistment examination in July 1954.  In September 1954, all 
his teeth had been removed and he was fitted with full upper 
and lower dentures.  There was no indication that the loss of 
teeth was due to injury or disease process.  Upon VA 
examination in July 1956, it was noted that the veteran had 
not incurred a dental disability to his teeth during service 
as a result of a combat wound, service accident, or injury, 
and he was never a prisoner of war.  Therefore, it was 
determined that he was ineligible for outpatient dental 
treatment.  To date, the veteran has failed to submit any 
medical evidence that contradicts this finding.  Accordingly, 
the Board finds that the veteran has failed to meet his 
burden of submitting new and material evidence, and his claim 
for service connection for a dental condition on a direct 
basis may not be reopened.  38 C.F.R. § 3.156(a).  See Hodge, 
supra.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran's psychoneurosis anxiety and depression, 
associated with residuals of a partial gastric resection is 
currently rated 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400.  Pursuant to DC 9400, a 50 percent 
rating is warranted when disability associated with 
psychiatric impairment results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9400 (2000).  

The veteran has disagreed with the RO's determination that he 
was not entitled to an increased rating for his service-
connected psychoneurosis anxiety and depression, associated 
with residuals of a partial gastric resection, and initiated 
this appeal.  Specifically, he asserts that his disability is 
more severely disabling than the 50 percent rating reflects.  
The Board has thoroughly reviewed the evidence of record, and 
finds that there is no basis for assignment of a disability 
rating in excess of 50 percent.  

The medical evidence does not currently show the presence of 
suicidal ideation, obsessive rituals, illogical or 
intermittent speech, an inability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance or an inability to establish 
and maintain effective relationships to warrant a 70 percent 
evaluation.  At the VA examination in November 1999, the 
veteran could not specify his symptoms.  He indicated that he 
was forgetful at times and that his memory had been failing 
him; and his female partner reported that he often sat around 
the house without talking and slept.  He was unsure if he 
ever had a homicide or suicide attempt.  Clinical evaluation 
revealed that he was well-groomed but he appeared lethargic.  
He was alert in all spheres.  His speech was of normal rate 
and volume and a mini-mental examination revealed that his 
memory was intact.  His thought content and process were 
unremarkable.  In fact, the examiner concluded that she was 
unable to diagnose any mental disorder in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).   

Furthermore, the veteran's Global Assessment of Functioning 
(GAF) was reported to be 55.  The criteria to determine the 
correct score on the GAF scale are found in the DSM-IV.  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  Based on 
these clinical assessments, the Board finds that the current 
rating adequately reflects the level of disability associated 
with the veteran's service-connected psychoneurosis anxiety 
and depression, associated with residuals of a partial 
gastric resection.  Accordingly, the Board concludes that a 
rating in excess of 50 percent is not warranted.  See 
38 C.F.R. § 4.130, DC 9400.  



ORDER

Entitlement to service connection for a dental condition, 
secondary to service-connected psychoneurosis anxiety and 
depression, associated with residuals of a partial gastric 
resection, is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a dental condition on a 
direct basis, and the claim may not be reopened.  

Entitlement to an increased rating for psychoneurosis anxiety 
and depression, associated with residuals of a partial 
gastric resection is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



